Citation Nr: 1044678	
Decision Date: 11/30/10    Archive Date: 12/03/10

DOCKET NO.  09-25 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from July 1942 to July 1946 and 
from August 1950 to September 1971.

The Veteran died in November 2006; the appellant is his surviving 
spouse.

In September 2010, the appellant testified at a hearing before 
the undersigned Veterans Law Judge; a transcript of this hearing 
is associated with the claims file.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran is shown to have contracted Chagas disease while 
serving in Panama during his extensive period of active duty.  

2.  The Veteran is shown to have died as the immediate result of 
hypotension and shock with multiorgan failure due to sepsis in 
November 2006.

3.  The Veteran's serious colonic malfunction that contributed 
materially in producing the Veteran's death is shown as likely as 
not to have been caused by his longstanding Chagas disease.


CONCLUSION OF LAW

1.  By extending the benefit of the doubt to the appellant, the 
Veteran's gastrointestinal disability manifested by a colonic 
malfunction was due to Chagas disease that was incurred in his 
period of active service.  §§ 1110, 1131, 1310 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.312 (2010).

2.  A service-connected disability contributed substantially or 
materially in causing the Veteran's death.  38 U.S.C.A. §§ 1310, 
5107 (West 2002); 38 C.F.R. § 3.312 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).

VCAA and its implementing regulations essentially include, upon 
the submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a claimant 
of the information and evidence needed to substantiate a claim, 
as well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
In addition, they define the obligation of VA with respect to its 
duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).

In light of the favorable action taken hereinbelow, further 
discussion of VCAA is not required at this time.


Legal Criteria and Analysis

The appellant is seeking service connection for the cause of the 
Veteran's death in this case.

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Additionally, certain chronic diseases may be presumed to have 
been incurred during service if manifested to a compensable 
degree within one year of separation from active military 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309. 

Service connection may also be granted for a disability which is 
proximately due to or the result of a service-connected disease 
or injury.  38 C.F.R. § 3.310.

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability incurred in or 
aggravated by active service was either (1) the principal 
(primary) cause of death or (2) a contributory cause of death.  
To be considered a principal (primary) cause of death, a service-
connected disability must have been singly or jointly with some 
other condition the immediate or underlying cause of death or 
have been etiologically related to the cause of death.  38 C.F.R. 
§ 3.312(b).

For a service-connected disability to be a contributing cause, it 
must have substantially or materially contributed to a veteran's 
death; it is not sufficient to show that it casually shared in 
producing death, but rather there must be a causal connection.  A 
contributory cause of death is inherently one not related to the 
principal cause.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

In making its determination, the Board must fully consider the 
lay assertions of record.  A layperson is competent to report on 
the onset and continuity of his current symptomatology.  See 
Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is 
competent to report on that of which he or she has personal 
knowledge); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Lay evidence can also be competent and sufficient evidence of a 
diagnosis or to establish etiology if (1) the layperson is 
competent to identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Davidson v. Shinseki, 581 
F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 
1372, 1376-77 (Fed. Cir. 2007).

The Veteran's death certificate states that he died as a result 
of hypotension and shock with multiorgan failure due to or as a 
consequence of sepsis.

At the time of his death, service connection was in effect for 
dysphagia with esophageal stricture, rated 30 percent and peptic 
ulcer disease (PUD)/gastritis, rated 20 percent.  

The appellant asserts that the Veteran died as a result of 
complications of service-connected disability caused by Chagas 
disease that he contracted in service.  She testified that the 
Veteran was first diagnosed with Chagas disease in 1974 when he 
underwent esophagus surgery.

No post-service treatment records from the 1970's are associated 
with the claims file, but the earliest medical records dated in 
1980 indicate he underwent a heller myotomy in 1974 for achalasia 
with a second surgical procedure in 1976.  

An April 2002 VA treatment record noted the Veteran's past 
medical history that included having Chagas disease that was 
diagnosed in 1972.  The Veteran believed that the disease was 
contracted in 1958 when he was in service.  He did not recall 
undergoing any specific treatment for the parasite.

More recently, the record shows that the Veteran underwent 
extensive hospitalization in the months just prior to his death.  

The private treatment records in August 2006 show that the 
veteran underwent an esophagogastroduodenoscopy and colonoscopy 
that was followed by acute abdominal pain and distention.  It was 
determined that he had bacteremia that was possibly secondary to 
translocation of Escherichia coli from a colonoscopic procedure.  
He was treated with antibiotics and eventually discharged.  

In October 2006, the Veteran was admitted for obstipation and 
found to have a colonic volvulus.  He had a history of an 
esophageal motility disorder, Barrett's esophagus, and 
edophagectomy, all of which were believed to be secondary to 
Chagas disease.  Since he was found to have a volvulus, abdominal 
surgery deemed to be urgent.

An October 2006 report by Dr. RF noted that, in service, the 
Veteran had contracted Chagas disease that resulted in an 
esophageal obstruction requiring an esophagectomy.  His final 
impression was that the Veteran had a history of Chagas disease 
that could cause megacolon with abnormal colonic motility and 
impaired relaxation response in the anal sphincter leading to a 
thickened colonic wall as well as dilation, most commonly 
occurring in the sigmoid colon.  He added that the Veteran was 
now having problems with constipation as well as possible 
obstruction of the colon.  

In November 2006, the Veteran underwent an exploratory 
laparotomy, lysis of dense adhesions, a near total colectomy with 
resection of proximal rectum, and a procedure for creation of a 
Brooke ileostomy.  The postoperative diagnosis was that of 
history of Chagas disease with probable atonic colon with 
megacolon and megarectum. 

The record shows that the Veteran was readmitted in November 2006 
because he was hypotensive and in shock.  He was noted to have a 
complex history dating back to October 2006 and was found after a 
lengthy hospitalization to have colonic atony, which was likely 
secondary to a remote history of Chagas disease, which was 
contracted in service.  

After the performance of a colectomy in October, the Veteran was 
only in fair condition.  He was very malnourished, but gradually 
showed signs of improvement.    He was transferred for 
rehabilitation where he developed symptoms of orthostatic 
hypotension that was attributed to medication that was eventually 
discontinued.  

While being treated, the Veteran became unresponsive and 
developed respiratory distress and hypoxemia.  He was transferred 
to the emergency department where he suffered cardiac arrest and 
developed ventricular tachycardia.  He was resuscitated, but he 
remained hypotensive.  He was taken to the intensive care unit.  

The impression was that of an acute hypotensive episode with 
acute renal failure and hyperkalemia; the etiology was unclear.  
Sepsis was a leading possibility, especially since his white 
blood cell count was elevated.  The chest X-ray studies revealed 
mild congestive heart failure.  

A report by Dr. MP added that he suspected that the Veteran had 
acute tubular necrosis, secondary to a hypotensive or hypoxic 
episode.  

A February 2007 death summary, prepared by Dr. JB notes that the 
Veteran had a recent prolonged hospitalization with severe 
chronic apnea, secondary to a remote history of Chagas disease, 
which was contracted in service and ultimately leading to a 
colectomy.  

The Veteran was rather weak and malnourished when transferred for 
rehabilitation.  He subsequently developed an orthostatic drop in 
his blood pressure and some of his blood pressure medications 
were discontinued.  Later, he was found to be hypotensive with 
respiratory difficulty.  He had a cardiac arrest, from which he 
recovered, and was placed on continuous dialysis.  He persisted 
in chronic shock syndrome that was possibly related to sepsis and 
then developed multiorgan failure with renal failure, shock and 
probable ischemic gut.  He continued to deteriorate and 
eventually succumbed.  

In July 2009, the appellant submitted information from the CDC 
website about Chagas disease.  Notably, it was noted that the 
symptoms might resolve even though the infection persisted.  The 
complications of Chagas disease included an enlarged esophagus or 
colon and could lead to difficulties with eating or with passing 
stool.  

At the 2010 hearing, the appellant testified that the Veteran 
contracted Chagas disease when he was serving in Panama.  He was 
first diagnosed with Chagas disease in 1974 by VA and was 
questioned about whether he was ever in South America.  

In support of her claim, the appellant read into the record a 
letter from the Veteran's primary care physician who stated that 
he believed that "the chronic gastritis that [the Veteran] had 
was at least likely as not connected to the Chagas disease that 
he had.  Since the gastritis in [his] opinion was related to the 
Chagas disease and the cause of his death was ultimately a 
colonic malfunction associated with Chagas disease.  [He stood] 
by [his] initial assertion that the Chagas disease would cause 
his gastritis and that ultimately his colonic malfunction was the 
ultimate cause of his death and therefore should be service 
connected."  He also commented that previous correspondence 
stated that the Veteran's Chagas disease was contracted during 
his service during World War II.  

Based on a careful review of the entire record, the Board finds 
the evidence to be in relative equipoise in showing that the 
Veteran's colonic malfunctioning as likely as not was caused the 
Chagas disease that was incurred during the Veteran's extensive 
period of active duty that included service in Panama and played 
a significant contributory role in producing the Veteran's 
demise.   

In resolving all reasonable doubt in the Veteran's favor, service 
connection for the cause of the Veteran's death is warranted in 
this case.   



ORDER

Service connection for the cause of the Veteran's death is 
granted.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs


